Action to declare an assessment of twenty-five dollars a share levied against stockholders of The Bank of United States to be valid, just and equitable and for other relief. Cross-appeals, by defendant Arthur J. Rieser from so much of a judgment, entered on a decision after trial at Special Term, as awards judgment in favor of plaintiff for $5,775 against said defendant; and by plaintiff from so much of said judgment, as amended, as adjudges that the complaint be dismissed against said defendant as to the assessment levied against 100 shares of capital stock of The Bank of United States registered upon the stock ledger in the name of said defendant in November, 1630. Judgment so far as appealed from unanimously affirmed, without costs. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Untermyer and Dore, JJ. [151 Misc. 516, 533.]